PER CURIAM.
We affirm the South Florida Water Management District’s final order dismissing appellant’s petition for an administrative hearing to challenge termination of his employment with the District. See Toth v. South Florida Water Management District, 895 So.2d 482 (Fla. 4th DCA 2005) (holding that an employee of the District who was demoted and transferred to a different region was not entitled to an administrative hearing because he was an “at will” employee of the District, and there was no statute, rule, or policy which gave him the required substantial interest).
GUNTHER, FARMER and TAYLOR, JJ., concur.